DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered.


Status
Claim(s) 1, 6-7 have been amended, Claim(s) 3 and 4 have been canceled and no new claims have been added; therefore Claim(s) 1-2, 5-7 is/are pending in the application and have been presented for examination. 


Summary
Office Action Summary:
The amendments do not overcome the rejections under 35 USC 101, please see the updated analysis and explanation below.
Amendments to the Claim(s) overcome previous rejections under 35 USC 103, therefore the Examiner has entered new ground(s) of rejection as necessitated by the amendments.
The Applicant’s arguments have been fully considered, however they are not persuasive, please see Response to Arguments below.


Examiner’s Note
For clarity of record the Examiner interprets the limitation of “pick up one or more vehicles”, to be identifying an advertising vehicle based on the Applicant’s disclosure at ¶ 0015 and ¶ 0064-0065.
The Examiner also notes that the breadth of the claims - at least in regards to the “user”- could encompass both a consumer or an advertiser requesting past advertisement data, given that the “a first location” is not required to be a past location of the user.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-2, 5-7 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under Eligibility Step 1 analysis, it is determined that claims 1-2, 5-7 are directed to a system and method.

Under Eligibility Step 2A, Prong 1 analysis, claim 1 recites, “An information processing apparatus comprising: a storage unit configured to store travel record information that comprises (i) identification data of advertisements displayed respectively by display apparatuses provided on a plurality of vehicles, (ii) records of location information of the vehicles by which the advertisements are displayed, and (iii) time information of respective points in time for the locations of the vehicles, the identification data of the advertisements, the records of location information, and the time information being associated with each other; and a controller programmed to: receive a data retrieval request sent from a user terminal, the data retrieval request comprising information indicating a first location, and a first point in time, the first point in time being a past time, pick up one or more vehicles that have output advertisements at the first point in , prioritize a first group of advertisements that were displayed closer to the first location and closer to the first point in time than a second group of advertisements in the list of advertisements, and send the list of advertisements to the user terminal and instruct the user terminal to display the list of advertisements, the underlined limitations indicate additional elements that are to be further analyzed at Step 2A-2. Claims 6-7 are similar to Claim 1 except for citing, An information processing method comprising the steps of (Claim 6) and A non-transitory computer readable storing medium recording a computer program for causing a computer to perform an information processing method comprising the steps of (Claim 7). Claim(s) 6-7 are similar to Claim 1 and are therefore analyzed similarly.  
The claims are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, those activities are advertising, marketing, sales, and/or business relations activities, where those concepts are gathering and storing advertising data for the user to view at a later time.
Depending Claims 2 and 5 are considered to further narrow the abstract idea by indicating the obtaining of identification data for the advertisements (Claim 2), and updating location information of the vehicles (Claim 5). 

Under Eligibility Step 2A, Prong 2 analysis, the limitations of An information processing apparatus comprising: a storage unit configured to store travel record information, 

Under Eligibility Step 2B analysis, the claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer. The claims have been identified as reciting mere instructions to implement an abstract idea on a computer and storing and retrieving data which is an insignificant activity, see at least MPEP § 2106.05(I)(A)) and MPEP § 2106.5(d)(II). Therefore, the Examiner finds that the additional recited elements do not amount to substantially or significantly more than the abstract idea itself. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannant et al (US 2018/0075486 A1) hereinafter “Hannant”, in view of Loeb et al (US 2011/0276552 A1) hereafter “Loeb”, further in view of Miyazawa et al (US 2009/0247190 A1).
	
	Claim 1: Hannant discloses, An information processing apparatus comprising (0003, 0080-0081, 0090, billboard identification system): 
	a storage unit configured to store travel record information that comprises (i) identification data of advertisements displayed respectively by display apparatuses provided on a plurality of vehicles (0051-0052, billboard database stores the location 
	(ii) records of location information of the vehicles by which the advertisements are displayed and (iii) time information of respective points in time for the locations of the vehicles, the identification data of the advertisements, the records of location information, and the time information being associated with each other (0030-0032, location of the mobile billboard, such as a bus, can be tracked over time using a GPS sensor to identify where/when the user viewed the advertisement, 0060, updates the locations and information presented by the billboards); The Examiner understands that the system and method of Hannant is gathering  the location and time information for both the mobile billboards and the user’s mobile device for identifying when and where the user may have viewed an advertisement/billboard.
	and a controller programmed to: receive a data retrieval request sent from a user terminal, the data retrieval request comprising information indicating a first location (0023, 0082, processor including one or more CPUs, 0047, billboard-information request, 0049, 0054), 
	pick up one or more vehicles that have output advertisements at the first point in time and the first location (0030-0032), 
	based on the travel record information, create a list of advertisements displayed by the one or more picked-up vehicles (0028, generate a list of billboards, 0032, 0041), 
	and send the list of advertisements to the user terminal and instruct the user terminal to display the list of advertisements (0028, 0042, 0056, 0069).  

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify or combine the technique of enabling a user to search for past advertisements using a time that has been input by the user as taught by Loeb with the system and method for retrieving past advertisements/billboards based on a billboard-information request submitted by a user as disclosed by Hannant in order to enable the user to search for an past advertisement/billboard using a location and time requested by the user. 
	Where Hannant discloses ranking the list of billboards by distance from the location selected by the user (See at least 0041), it appears that Hannant may not explicitly disclose, and within the list of advertisements, prioritize a first group of advertisements that were displayed closer to the first location and closer to the first point in time, than a second group of advertisements in the list of advertisements, Miyazawa, however teaches a technique for prioritizing and ranking advertisements 
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing to date to incorporate the technique of prioritizing advertisements by time and location as taught Miyazawa with the system and method for retrieving past billboard information based on the user’s requested time and location as disclosed by Hannant in view of Loeb in order to prioritize the advertisements that were closer to the user at the requested time and location.
	 
	Claim 2: Hannant in view of Loeb further in view of Miyazawa discloses, An information processing apparatus according to claim 1, wherein the controller is programmed to obtain the identification data of an advertisement selected from the list on the user terminal, retrieve information associated with the advertisement selected on the user terminal, and send the information to the user terminal (0007, 0028, user can select a billboard for receiving additional information, 0042, 0058-0059).  

	Claim 5: Hannant in view of Loeb further in view of Miyazawa discloses, An information processing apparatus according to claim 1, wherein the controller periodically receives location information of the vehicles that are travelling and updates the travel record information (0030-0032, 0060).  

	Claim 6: Hannant discloses, An information processing method comprising the steps of (0003, 0080-0081, 0090, billboard identification system): 
	obtaining travel record information that comprises (i) identification data of advertisements displayed respectively by display apparatuses provided on a plurality of vehicles, (ii) records of location information of the vehicles by which the advertisements are displayed, and (iii) time information of respective points in time for the locations of the vehicles, the identification data of the advertisements, the records of location information, and the time information being associated with each other (0018, 0030-0032, location of the mobile billboard, such as a bus, can be tracked over time using a GPS sensor to identify where/when the user viewed the advertisement, 0051-0052, billboard database stores the location and information currently being presented by the billboard, see also 0060, updates the locations and information presented by the billboards); The Examiner understands that the system and method of Hannant is gathering  the location and time information for both the mobile billboards and the user’s mobile device for identifying when and where the user may have viewed an advertisement/billboard.
	receiving a data retrieval request sent from a user terminal, the data retrieval request comprising information indicating a first location (0047, billboard-information request, 0049, 0054),
	and creating a list of advertisements displayed by the one or more picked-up vehicles (0028, generate a list of billboards, 0030-0032, 0041);

	Although Hannant clearly indicates that the time and location of both the user’s device and the mobile billboards are being tracked and updated, in addition to sending a billboard-information request for past advertisements at a later time (See at least 0005, 00032, 0049), it appears that Hannant may not explicitly disclose, and a first point in time  the first point in time being a past time; picking up one or more vehicles that have output advertisements at the first point in time and the first location, based on the travel record information; Loeb, however teaches, allowing a user to search for past advertisements/information using a time input by the user (See Loeb at 0028-0029, 0044). The Examiner finds and understands enabling a user to search for past advertisements to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify or combine the technique of enabling a user to search for past advertisements as taught by Loeb with the system and method for retrieving past advertisements/billboards based on a billboard-information request by a user as disclosed by Hannant in order to enable the user to search for an advertisement/billboard that was previously viewed by the user via the location and time input by the user. 
	Where Hannant discloses ranking the list of billboards by distance from the location selected by the user (See at least 0041), it appears that Hannant may not 
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing to date to incorporate the technique of prioritizing advertisements by time and location as taught Miyazawa with the system and method for retrieving past billboard information based on the user’s requested time and location as disclosed by Hannant in view of Loeb in order to prioritize the advertisements that were closer to the user at the requested time and location.
	
	Claim 7: Hannant discloses, A non-transitory computer readable storing medium recording a computer program for causing a computer to perform an information processing method comprising the steps of (0080-0083): 	
	obtaining travel record information that comprises (i) identification data of advertisements displayed respectively by display apparatuses provided on a plurality of vehicles, (ii) records of location information of the vehicles by which the advertisements are displayed, and (iii) time information of respective points in time for the locations of 
	receiving a data retrieval request sent from a user terminal, the data retrieval request comprising information indicating a first location (0023, 0082, processor including one or more CPUs, 0047, billboard-information request, 0049, 0054),
	picking up one or more vehicles that have output advertisements at the first point in time and the first location, based on the travel record information (0030-0032); 
	and creating a list of advertisements displayed by the one or more picked-up vehicles (0028, generate a list of billboards, 0032, 0041); 
	and sending the list of advertisements to the user terminal and instructing the user terminal to display the list of advertisements (0028, 0042, 0056, 0069).
	Although Hannant clearly indicates that the time and location of both the user’s device and the mobile billboards are being tracked and updated, in addition to sending a billboard-information request for past advertisements (See at least 0005, 00032, 0049), it appears that Hannant may not explicitly disclose, and a first point in time the first point in time being a past time; Loeb, however teaches, allowing a user to search for past advertisements/information using a time input by the user (See Loeb at 0028-0029, 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify or combine the technique of enabling a user to search for past advertisements using a time that has been input by the user as taught by Loeb with the system and method for retrieving past advertisements/billboards based on a billboard-information request by a user as disclosed by Hannant to enable the user to search for an advertisement/billboard that was previously viewed by the user via the location and time input by the user. 
	Where Hannant discloses ranking the list of billboards by distance from the location selected by the user (See at least 0041), it appears that Hannant may not explicitly disclose, and within the list of advertisements, prioritizing a first group of advertisements that were displayed closer to the first location and closer to the first point in time than a second group of advertisements in the list of advertisements, Miyazawa, however teaches a technique for prioritizing and ranking advertisements based on the time and location of a mobile device (See Miyazawa at 0016-0018, 0025, 0069). The Examiner finds prioritizing advertisement data by time and location to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing to date to incorporate the technique of prioritizing .
	

Response to Amendment
The Amendments to the Claim(s) do not overcome the 101 rejection set forth by the Examiner, therefore the Examiner has maintained the rejection.
Amendments to the Claim(s) overcome previous rejections under 35 USC 103, therefore the Examiner has entered new ground(s) of rejection as necessitated by the amendments.
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive, see Response to Arguments below.


Response to Arguments
The Applicant argues that the amended claims recite a technical improvement and is directed to a practical application, however the Examiner disagrees for at least the following reasons: the claims recite generic computer components performing generic computer functions (i.e., sending/receiving), for purposes of presenting advertisements to a user. The claims are essentially directed to data gathering and 
Applicant’s arguments with respect to claim 1, 6, and 7 have been considered but are moot because the arguments do not apply to the current rejection.
The Applicant relies on the same arguments for depending claims 2-5, therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 2-5.
Applicant's arguments filed 9/17/2021 have been fully considered however they are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 


/M.G./
Examiner, Art Unit 3622

/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622